



Exhibit 10.01


The form of the 2020-2022 Performance Share Awards that was filed as Exhibit
10.21 to the Company's Annual Report on Form 10-K for the year ended December
31, 2019
[http://www.sec.gov/Archives/edgar/data/915389/000091538920000016/emn20191231ex1021.htm](the
“initial 2020-2022 award”) is replaced by this Exhibit 10.01 to the Company’s
Quarterly Report on Form 10-Q for the quarter ended September 30, 2020 (“the
amended 2020-2022 award”) . The provisions of the initial 2020-2022 award that
are changed in the amended 2020-2022 award are the following sections of the
“Performance Share Award Subplan of the 2017 Omnibus Stock Compensation Plan -
2020-2022 Performance Period”:


•Section 2(a)(v) of the initial 2020-2022 award deleted,
•renumbered Section 2(a)(v) of the amended 2020-2022 award revised,
•Section 2(a)(vi) of the initial 2020-2022 award deleted,
•the remaining subsections of Section 2(a) of the amended 2020-2022 award
renumbered,
•renumbered Section 2(a)(x) of the amended 2020-2022 award revised,
•Sections 6(a) and (b)(ii) of the amended 2020-2022 award revised,
•Section 7 of the amended 2020-2022 award revised,
•Section 9(a) of the amended 2020-2022 award revised and Section 9(c) of the
initial 2020-2022 award deleted,
•Section 12 of the amended 2020-2022 award revised, and
•Sections 15 of the amended 2020-2022 award revised.


The form of the “Award Notice for Grant of Performance Shares” is unchanged.



--------------------------------------------------------------------------------





Exhibit 10.01
EASTMAN CHEMICAL COMPANY
PERFORMANCE SHARE AWARD SUBPLAN
OF THE 2017 OMNIBUS STOCK COMPENSATION PLAN
2020-2022 PERFORMANCE PERIOD


Section 1.Background. Under Article 4 of the Eastman Chemical Company 2017
Omnibus Stock Compensation Plan (the “Plan”), the “Committee” (as defined in the
Plan), may, among other things, award shares of the $.01 par value common stock
(“Common Stock”) of Eastman Chemical Company (the “Company”) to “Participants”
(as defined in the Plan), and such awards may take the form of “Performance
Awards” (as defined in the Plan) which are contingent upon the attainment of
certain performance objectives during a specified period, and subject to such
other terms, conditions, and restrictions as the Committee deems appropriate.
The purpose of this Performance Share Award Subplan (this “Subplan”) is to set
forth the terms of the Performance Awards to be awarded for the 2020-2022
Performance Period specified herein, effective as of January 1, 2020 (the
“Effective Date”).
Section 2.Definitions.
(a)The following definitions shall apply to this Subplan:
(i)“Actual Grant Amount” means the number of shares of Common Stock to which a
participant is entitled under a Performance Award, calculated in accordance with
Section 6 of this Subplan.
(ii)“Award Amount” means the number of shares of Common Stock subject to the
Performance Award granted to the Participant under this Subplan at the beginning
of the Performance Period.
(iii)“Award Payment Date” means the date the Committee approves the payout of
Common Stock covered by an award under this Subplan to a Participant.
(iv)“Comparison Group” is the group of companies within the S&P 1500 “Materials
Sector” that are classified by Standard & Poor’s as chemical companies excluding
The Chemours Company and Rayonier Advanced Materials and also including Celanese
Corporation, Westlake Chemical Corporation, and Huntsman Corporation. The S&P
“Materials Sector” index is an index of industrial companies selected from the
S&P “Super Composite 1500” Index.
(v) “Earnings from Continuing Operations” shall be defined as the total sales of
the Company minus the costs of all operations of any nature used to produce such
sales, including taxes, plus after-tax interest associated with the Company’s
capital debt (as defined in Section 2(a)(x). “Sales”, “costs of operations”,
“taxes”, and “after-tax interest associated with capital debt” shall be
determined and measured in accordance with accounting principles generally
accepted in the United States (“GAAP”), as applied in preparing the Company’s
consolidated financial statements as of the Effective Date, excluding the impact
of any subsequent changes during the Performance Period in GAAP or in the manner
of application of GAAP in the preparation of the Company’s consolidated
financial statements, and including the results from any operations which are
included in the Company's continuing operations as of the Effective Date and
which are subsequently presented as discontinued operations during the
Performance Period as a result of a divestiture, subject to adjustment by the
Committee (i) to reflect any applicable non-GAAP adjustments publicly disclosed
by the Company in its financial results for the relevant period or otherwise
made by the Committee in determining corresponding annual performance results
under the Company’s Unit Performance Plan (or other comparable annual cash
performance based management compensation plan or program) for the relevant
period, or (ii) to exclude the impact of any merger, acquisition or divestiture
which was not included in the long-term earnings forecast used to establish
target performance. The Committee may, in its discretion, apply such adjustments
only to selected eligible Participants.
(vi)“Participation Date” means February 28, 2020.
(vii)“Performance Period” means January 1, 2020 through December 31, 2022.
(viii)“Performance Year” means one of the three calendar years in the
Performance Period.
(ix) “Qualifying Termination” means a termination of employment when one of the
following criteria has been met: combined age and years of service which equals
or exceeds 75; age 55 and 10 years of service; or age 50 or greater at hire
date, and 5 years of service; or age 65.







--------------------------------------------------------------------------------





Exhibit 10.01
(x)“Return on Invested Capital” shall mean the return produced by funds invested
in the Company and shall be determined as Earnings from Continuing Operations,
as defined in Section 2(a)(v), divided by the Average Capital Employed. “Average
Capital Employed” shall be derived by adding the Company’s capital debt plus
equity at the close of the last day of the year preceding the Performance Year
to the Company’s capital debt plus equity at the close of the last day of the
present Performance Year, with the resulting sum being divided by two. “Capital
debt” is defined as the sum of borrowing by the Company due within one year and
long-term borrowing, as designated on the Company’s balance sheet. The resulting
ratio shall be multiplied by One Hundred (100) in order to convert such to a
percentage. Such percentage shall be calculated to the third place after the
decimal point (i.e., xx.xxx%), and then rounded to the second place after the
decimal point (i.e., xx.xx%). “Equity”, “borrowing due within one year”, and
“long-term borrowing” shall be determined and measured in accordance with
accounting principles generally accepted in the United States (“GAAP”), as
applied in preparing the Company’s consolidated financial statements as of the
Effective Date, excluding the impact of any subsequent changes during the
Performance Period in GAAP or in the manner of application of GAAP in the
preparation of the Company’s consolidated financial statements, and including
the results from any operations which are included in the Company's continuing
operations as of the Effective Date and which are subsequently presented as
discontinued operations during the Performance Period as a result of a
divestiture.
(xi)“Target Award” means, with respect to any eligible Participant, the targeted
value based on the percentage of base salary specified on Exhibit A hereto for
the Salary Grade applicable to such Participant.
(xii)“TSR” means total stockholder return, as reflected by the sum of (A) change
in stock price (measured as the difference between (I) the average of the
closing prices of a company’s common stock on the New York Stock Exchange, or of
the last sale prices or closing prices of such stock on another national trading
exchange, as applicable, in the period beginning on the tenth trading day
preceding the beginning of the Performance Period and ending on the tenth
trading day of the Performance Period and (II) the average of such closing or
last sale prices for such stock in the period beginning on the tenth trading day
preceding the end of the Performance Period and ending on the tenth trading day
following the end of the Performance Period) plus (B) dividends declared,
assuming reinvestment of dividends, and expressed as a percentage return on a
stockholder’s hypothetical investment.
(b)Any capitalized terms used but not otherwise defined in this Subplan shall
have the respective meanings set forth in the Plan.
Section 3.Administration. This Subplan shall be administered by the Compensation
and Management Development Committee of the Board of Directors. The Committee
shall have authority to interpret this Subplan, to prescribe rules and
regulations relating to this Subplan, and to take any other actions it deems
necessary or advisable for the administration of this Subplan, and shall retain
all general authority granted to it under Article 4 of the Plan. At the end of
the Performance Period, the Committee shall approve Actual Grant Amounts awarded
to participants under this Subplan in accordance with the applicable approval
and certification requirements specified in the Plan.
Section 4.Eligibility; Types of Awards. The Participants who are eligible to
participate in this Subplan are those employees who, as of the Participation
Date, are at Salary Grades 49 through 51 and 105 and above. Employees who are
promoted during the Performance Period to a position that would meet the above
criteria, but who do not hold such position as of the Participation Date, are
not eligible to participate in this Subplan.
Section 5.Form of Payout of Awards. Subject to the terms and conditions of the
Plan and this Subplan, amounts earned in connection with the Performance Awards
under this Subplan shall be paid out in the form of unrestricted shares of
Common Stock; provided, however, that any fractional share of Common Stock,
payable as a result of Section 9 of this Subplan or otherwise, shall be paid in
cash in an amount representing the market value of such fractional share at the
time of payment.



--------------------------------------------------------------------------------





Exhibit 10.01


Section 6.Size of Awards.
(a)Target Award. Exhibit A hereto shows by Salary Grade the Target Award as a
percentage of base salary and the percentage of Performance Shares determined by
Salary Grade. The Salary Grade to be used in determining the percentage of base
salary for any Award Amount to a Participant under this Subplan shall be the
Salary Grade applicable to the position held by the participant on the
Participation Date. The actual size of the Award Amount to the Participant shall
be determined by the Committee with respect to Participants who are executive
officers of the Company, and by the Committee’s senior management delegates in
the case of all other Participants, based on the Participant’s past performance
and potential for contributions to the Company’s future long term success. Based
on this assessment, the Participant may receive no award, the target award
amount, or any amount within the Target Award range of ±25% converted to
increments of full Shares. The Committee shall provide its delegates with
guidelines for determining the cumulative award targets for Participants who are
not executive officers of the Company.
(b)Actual Grant Amount. Subject to the Committee’s authority to adjust the
Actual Grant Amount described in Section 12, the Actual Grant Amount awarded to
the Participant at the end of the Performance Period is determined by applying a
multiplier to the Participant’s Award Amount. The multiplier shall be determined
by comparing Company performance relative to two measures:
(i)The Company’s TSR during the Performance Period relative to the TSRs of the
companies in the Comparison Group during the Performance Period. The Company and
each company in the Comparison Group shall be ranked by TSR, in descending
order, with the company having the highest TSR during the Performance Period
being ranked number one. The Comparison Group shall further be separated into
quintiles (first 20%, second 20%, etc.) and the Company’s position, in relation
to the Comparison Group, shall be expressed as a position in the applicable
quintile ranking; and
(ii)The arithmetic average, for each of the Performance Years during the
Performance Period, of the Company’s Return on Invested Capital.
An award multiplier table is shown in Exhibit B. The award multiplier is based
on the Company’s performance relative to its quintile ranking relative to the
Comparison Group, and its average Return on Invested Capital during the
Performance Period. The award multipliers range from 2.5 (i.e., 250%), if the
Company’s TSR is in the top performing quintile (top 20%) of companies in the
Comparison Group and the average Return on Invested Capital is greater than
11.51 percentage points, to 0.0 (with no shares of Common Stock earned by
Participants under this Subplan) if the Company does not meet the specified
levels of performance for the two measures.
Section 7.Composition of Comparison Group. A company in the Comparison Group may
be dropped from the Comparison Group if a company’s common stock ceases to be
publicly traded on a national stock exchange or market, or if a company is a
party to a significant merger, acquisition, or other reorganization. Under
these, or similar, circumstances, the company or companies may be removed from
the Comparison Group and may be replaced with another company or companies by
Standard & Poor’s, consistent with their established criteria for selection of
companies for the Comparison Group. In any case where the Comparison Group
ceases to exist or is otherwise determined to no longer be appropriate as the
basis for a measure under this Subplan, the Committee may designate a
replacement Comparison Group. In any such case, the Committee shall have
authority to determine the appropriate method of calculating the TSR of such
former or replacement Comparison Group, whether by complete substitution of the
replacement Comparison Group (and disregard of the former Comparison Group) over
the entire Performance Period or by pro rata calculations for each Comparison
Group or otherwise.
Section 8.Preconditions to Payout Under Performance Awards.
(a)Continuous Employment. Except as specified in paragraph (b) below, to be
eligible for payout under a Performance Award under this Subplan, a Participant
must remain continuously employed with the Company or a Subsidiary at all times
from the Effective Date through the Award Payment Date.



--------------------------------------------------------------------------------





Exhibit 10.01
(b)Qualifying Termination, Death, Disability, or Termination for an Approved
Reason Before the Award Payment Date. If a Participant’s employment is
terminated due to a Qualifying Termination, death, disability, or any approved
reason as determined by the Committee (in the case of an executive officer) or
the executive officer responsible for Human Resources (in the case of
non-executive officers) prior to the Award Payment Date, the Participant shall
receive, subject to the terms and conditions of the Plan and this Subplan, a
payout representing a prorated portion of the Actual Grant Amount to which such
Participant otherwise would have been entitled to receive under Section 6 of
this Subplan had the Participant remained in employment to the end of the
Performance Period, with the precise amount of such payout to be determined by
multiplying the Actual Grant Amount by a fraction, the numerator of which is the
number of full calendar months employed in the Performance Period from the award
effective date through and including the effective date of such termination, and
the denominator of which is 36 (the total number of months in the Performance
Period).
Section 9.Manner and Timing of Award Payments.
(a)Timing of Award Payment. If any Awards are payable under this Subplan, the
payment of such Awards to Participants shall be made as soon as is
administratively practicable after final approval by the Committee of such
payments and within the first taxable year immediately following the end of the
Performance Period.
(b)Tax Withholding. The Company may withhold or require the grantee to remit a
cash amount sufficient to satisfy federal, state, and local taxes (including the
participant’s FICA obligation) required by law to be withheld. Further, either
the Company or the grantee may elect to satisfy the withholding requirement by
having the Company withhold shares of Common Stock having a Fair Market Value on
the date the tax is to be determined equal to the minimum statutory total tax
which could be imposed on the transaction.
Section 10.No Rights as Stockholder. No certificates for shares of Common Stock
shall be issued under this Subplan, nor shall any participant have any rights as
a stockholder as a result of participation in this Subplan, until the Actual
Grant Amount has been determined and such participant has otherwise become
entitled to an Award under the terms of the Plan and this Subplan. In
particular, no participant shall have any right to vote or to receive dividends
on any shares of Common Stock under this Subplan until certificates for such
shares have been issued as described above.
Section 11.Application of Plan. The provisions of the Plan shall apply to this
Subplan, and the provisions of this Subplan shall be interpreted in a manner
consistent with the terms of the Plan.
Section 12.Adjustment of Actual Grant Amount. In addition to adjustment of GAAP
financial performance measures under Section 2(a)(v), the Committee may, in its
sole discretion, adjust the Actual Grant Amount to reflect overall Company
performance and business and financial conditions.
Section 13.Reimbursement of Certain Compensation Following Restatement. The
Award (including any shares of Common Stock received upon payout of the Award
and any amount received for the sale of such shares) is subject to the
provisions of the Plan and any applicable law (including the Sarbanes-Oxley Act
of 2002, the Dodd-Frank Act, and implementing rules and regulations of the
Securities and Exchange Commission (the “SEC”) and the New York Stock Exchange
(the “NYSE”)) or Company policy (including the Executive Incentive Pay Clawback
Policy as adopted by the Committee on February 3, 2015 and as may be amended
from time to time consistent with and to conform to SEC and NYSE rules and
regulations) requiring reimbursement to the Company of certain incentive-based
compensation following an accounting restatement due to material non-compliance
by the Company with any financial reporting requirement or due to other events
or conditions.
Section 14.Amendments. The Committee may, from time to time, amend this Subplan
in any manner.
Section 15.Code Section 409A. All Performance Awards granted under this Subplan
shall be subject to the provisions of the Plan concerning Internal Revenue Code
Section 409A, which provisions shall be incorporated into this Subplan by
reference.





--------------------------------------------------------------------------------





Exhibit 10.01


EXHIBIT A
Eastman Chemical Company
Performance Share Award Grant Table
2020-2022 Cycle




On file in Global Compensation





--------------------------------------------------------------------------------





Exhibit 10.01


EXHIBIT B
2020-2022 Performance Share Award Payout Performance Measures Multiplier Table



Return on Invested Capital (ROIC) % PerformanceEastman TSR Relative to
Comparison Group (rTSR)
>6.51 to 7.50
7.51 to 8.508.51 to 9.509.51 to 10.5010.51 to 11.50>11.51
5th quintile
0.00.00.00.20.30.4
4th quintile
0.00.20.40.60.80.9
3rd quintile <50%
0.40.60.81.01.21.4
3rd quintile >50%
0.60.81.01.31.51.7
2nd quintile
1.01.21.41.71.92.1
1st quintile
1.01.82.02.32.42.5




--------------------------------------------------------------------------------





Exhibit 10.01
EASTMAN CHEMICAL COMPANY
2017 OMNIBUS STOCK COMPENSATION PLAN


AWARD NOTICE FOR GRANT OF PERFORMANCE SHARES


Grantee: [NAME]


Performance Period: January 1, 2020 through December 31, 2022


Number of Performance Shares Granted ("Target Award"): [X]


Grant Date: January 1, 2020


    This Award Notice for the Grant of Performance Shares (this "Award Notice")
by and between Eastman Chemical Company ("Company") and the Grantee named above
(referred to below as "you") evidences the grant by the Company of performance
shares ("Performance Shares" or the "Award") to you on the date stated above
(the "Grant Date") and your acceptance of such Performance Shares in accordance
with the provisions of the Eastman Chemical Company 2017 Omnibus Stock
Compensation Plan, as amended from time to time (the "Plan") and the provisions
of the 2020-2022 Performance Share Award Subplan (the "Subplan"). For purposes
of this Award Notice, any references to the Plan shall include the Subplan.


    The Performance Shares are subject to the terms and conditions set forth in
the Plan (which is incorporated herein by reference), any rules and regulations
adopted by the Board of Directors of the Company or the Compensation and
Management Development Committee (collectively, the "Committee"), and this Award
Notice. In the event of any conflict between the provisions of the Plan and the
provisions of this Award Notice, the terms, conditions, and provisions of the
Plan shall control, and this Award Notice shall be deemed to be modified
accordingly. Capitalized terms used in this Award Notice that are not defined
herein shall have the meanings set forth in the Plan. For purposes of this Award
Notice, "Employer" means the Subsidiary that employs you, if you are not
employed directly by the Company.


1.Performance Share Grant. You have been granted the number of Performance
Shares specified above as the Target Award. Each Performance Share represents
the right to receive a number of shares of the Company's $.01 par value Common
Stock ("Common Stock") upon the attainment of specified performance conditions
by the Company; provided, however, that any fractional share of Common Stock
shall be paid in cash in an amount representing the market value of such
fractional share at the time of payment.


2.Performance Conditions. The Performance Shares are subject to the attainment
of the following performance conditions as defined in Section 6 of the Subplan
and as specifically set forth in Exhibit A of this Award Notice (the
"Performance Conditions"):


(a)     a comparison of the total stockholder return (referred to in the Subplan
as "TSR," and reflecting both the change in stock price and the amount of
dividends declared) of the Company during the Performance Period, to the TSRs of
the companies in the Comparison Group (the group of companies within the
Standard and Poor’s “Materials Sector” that are classified as chemical companies
excluding The Chemours Company and Rayonier Advanced Materials and also
including Celanese Corporation, Westlake Chemical Corporation, and Huntsman
Corporation. The S&P “Materials Sector” index, identified as Global Industry
Classification Standard 15, is an index of industrial companies selected from
the S&P “Super Composite 1500” index); and


(b)    the arithmetic average for each of the Performance Years during the
Performance Period of the Company’s average Return on Invested Capital.


3.Vesting of Performance Shares. Subject to Sections 7 and 8 of this Award
Notice, if you remain continuously employed with your Employer, the Company or
one of its Subsidiaries during the Performance Period, you shall become vested
in a number of Performance Shares equal to the Target Award multiplied by the
multiplier as set forth in Exhibit A of this Award Notice corresponding to the
Company's achievement of the Performance Conditions ("Actual Earned Shares")





--------------------------------------------------------------------------------





Exhibit 10.01
4.Settlement of Performance Shares. The Company shall direct its transfer agent
to issue you one (1) share of Common Stock for each Actual Earned Share in your
name or a nominee in book entry, or to issue one (1) or more physical stock
certificates representing such shares of Common Stock in your name, as soon as
administratively practicable after the end of the Performance Period and final
approval by the Committee; provided, however, that if payment of the Actual
Earned Shares could, in the reasonable estimation of the Committee, result in
your receiving compensation, in the year of scheduled payment, in excess of the
amount deductible by the Company under Section 162(m) of the Internal Revenue
Code of 1986, as amended (the "Code"), or other applicable local laws, rules or
regulations, then such portion (or all, as applicable) of the Actual Earned
Shares as could, in the reasonable estimation of the Committee, create such
excess compensation, may, at the sole discretion of the Committee, be converted
into the right to receive a cash payment, which shall be paid at such time as
permitted under Code Section 409A (or any successor provision which may be
enacted), applicable Treasury Regulations and guidance thereunder, as specified
in Section 9 of the Subplan, or as permitted under applicable local laws, rules
or regulations.


    If any portion of the Actual Earned Shares is converted into a right to
receive a cash payment as described above, an amount representing the Fair
Market Value of the deferred portion of the Actual Earned Shares will be
credited to the Eastman Stock Account of the Eastman Chemical Company Executive
Deferred Compensation Plan (the “EDCP”) and hypothetically invested in units of
Common Stock. Thereafter, such amount will be treated in the same manner as
other investments in the EDCP, all as specified in Section 9 of the Subplan.


5.Nontransferability of Performance Shares; Limitation on Issuance of Shares.
The Performance Shares are not transferable except by will or by the laws of
descent and distribution, and may not be sold, assigned, pledged or encumbered
in any way, whether by operation of law or otherwise. Following the Performance
Period, certificates for the shares of Common Stock underlying the Actual Earned
Shares may be issued during your lifetime only to you, except in the case of a
permanent disability involving mental incapacity. Upon your death, any unissued
shares of Common Stock underlying the Actual Earned Shares may be transferred to
your legal representative as determined under applicable law, subject to the
terms set forth in Section 7 of this Performance Shares Notice.


6.Limitation of Rights. You will not have any rights as a stockholder with
respect to the shares of Common Stock underlying the Performance Shares until
you become the holder of record of such shares following the determination of
the Actual Earned Shares upon conclusion of the Performance Period and the
issuance of such shares to you pursuant to Section 4 of this Award Notice.


7.Termination.


(a)    Upon a termination of your employment with your Employer, the Company or
any of its Subsidiaries by reason of a Qualifying Termination (as defined below)
or by reason of death or disability, or for another approved reason as
determined by the Committee (in the case of the executive officers) or the
executive officer responsible for Human Resources (in the case of non-executive
employees), you (or your legal representative, as applicable) will receive after
the end of the Performance Period, subject to the terms and conditions of the
Plan, a pro-rata portion of the Actual Earned Shares that you otherwise would
have received had you remained in continuous employment with your Employer, the
Company or one of its Subsidiaries during the entire Performance Period based
upon the number of full months in which you were employed during the Performance
Period. For purposes of this Award Notice, a “Qualifying Termination” means a
termination of employment by reason of resignation or without Cause when:


•your combined age and years of service with your Employer, the Company and its
Subsidiaries equals or exceeds 75;
•you have attained age 55 and 10 years of service with your Employer, the
Company and its Subsidiaries;
•you had attained age 50 or greater as of your hire date and you have attained 5
years of service with your Employer, the Company and its Subsidiaries; or
•you have attained age 65.


(b)    Upon termination of employment with your Employer, the Company or any of
its Subsidiaries for reasons other than those described in this Section 7,
including for Cause, your Performance Shares shall be immediately canceled and
forfeited. In such event, neither you nor any of your successors, heirs, assigns
or personal representatives will thereafter have any further rights or interest
in such shares or otherwise in this Award. For purposes of the foregoing,
“Cause” shall have the same meaning as set forth in the Plan.



--------------------------------------------------------------------------------





Exhibit 10.01


8.Income Tax and Social Insurance Contributions Withholding.


(a)    Regardless of any action the Company or your Employer takes with respect
to any or all income tax (including U.S. federal, state and local taxes and/or
non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and your Employer: (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Performance Shares, including the grant of
the Performance Shares, settlement or payment of the Performance Shares pursuant
to the attainment of the performance objectives, and the subsequent sale of any
shares of Common Stock acquired pursuant to the Performance Shares and the
receipt of any dividends; and (ii) do not commit to structure the terms of the
grant or any aspect of the Performance Shares to reduce or eliminate your
liability for Tax-Related Items.


(b)    Prior to the delivery of shares of Common Stock upon settlement or
payment of the Performance Shares pursuant to the attainment of the performance
objectives, if your country of residence (and/or your country of employment, if
different) requires withholding of Tax-Related Items, the Company shall withhold
a sufficient number of whole shares of Common Stock otherwise issuable under the
Performance Shares that have an aggregate Fair Market Value sufficient to pay
the Tax-Related Items required to be withheld. In cases where the Fair Market
Value of the number of whole shares of Common Stock withheld is greater than the
Tax-Related Items required to be withheld, the Company shall make a cash payment
to you equal to the difference as soon as administratively practicable. The cash
equivalent of the shares of Common Stock withheld will be used to settle the
obligation to withhold the Tax-Related Items. Alternatively, the Company or your
Employer may withhold the Tax-Related Items required to be withheld with respect
to the shares of Common Stock in cash from your regular salary/wages, or from
any other amounts payable to you. In the event the withholding requirements are
not satisfied through the withholding of shares of Common Stock by the Company
or through the withholding of cash from your regular salary/wages or any other
amounts payable to you, no shares of Common Stock will be issued to you (or your
estate) upon settlement or payment of the Performance Shares unless and until
satisfactory arrangements (as determined by the Board of Directors) have been
made by you with respect to the payment of any Tax-Related Items which the
Company and your Employer determine, in their sole discretion, must be withheld
or collected with respect to such Award. If you are subject to Tax-Related Items
in more than one jurisdiction, you acknowledge that the Company or your Employer
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction. By accepting the Performance Shares, you expressly consent to the
withholding of shares of Common Stock and/or the withholding of cash from your
regular salary/wages or other amounts payable to you as provided for hereunder.
All other Tax-Related Items related to the Performance Shares and any shares of
Common Stock delivered in payment thereof are your sole responsibility.


9.Noncompetition; Confidentiality. You will not, without the written consent of
the Company, either during your employment with your Employer, the Company or
any of its Subsidiaries or thereafter, disclose to anyone or make use of any
confidential information which you have acquired during your employment relating
to any of the business of your Employer, the Company or any of its Subsidiaries,
except as such disclosure or use may be required in connection with your work as
an employee of the Company. During your employment with your Employer, the
Company, or any of its Subsidiaries, and for a period of two (2) years after the
termination of such employment, you will not, either as principal, agent,
consultant, employee or otherwise, engage in any work or other activity in
competition with the Company in the field or fields in which you have worked for
your Employer, the Company or any of its Subsidiaries. The provisions in this
Section 9 apply separately in the United States and in other countries but only
to the extent that its application shall be reasonably necessary for the
protection of your Employer, the Company or any of its Subsidiaries. You will
forfeit all rights under this Award Notice to or related to the Performance
Shares if, in the determination of the Committee (in the case of executive
officers) or of the executive officer responsible for Human Resources (in the
case of non-executive employees), you have violated any of the provisions of
this Section 9, and in that event any payment or other action with respect to
the Performance Shares shall be made or taken, if at all, in the sole discretion
of the Committee or the executive officer responsible for Human Resources.





--------------------------------------------------------------------------------





Exhibit 10.01
10.Restrictions on Issuance of Shares. If at any time the Company determines
that listing, registration or qualification of the shares of Common Stock
covered by an Award upon any securities exchange or under any state or federal
law, or the approval of any governmental agency, is necessary or advisable prior
to the delivery of any certificate for shares of Common Stock subject to the
Performance Shares, no such certificate may be delivered unless and until such
listing, registration, qualification or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.
    
11.Change in Ownership; Change in Control. Article 14 of the Plan contains
certain special provisions that will apply in the event of a Change in Ownership
or Change in Control, respectively.


12.Adjustment of Terms. If the number of outstanding shares of Common Stock
changes through the declaration of stock dividends or stock splits prior to the
settlement of the Performance Shares, the shares of Common Stock subject to this
Award automatically will be adjusted, according to the provisions of Article 15
of the Plan. In the event of any other change in the capital structure of the
shares of Common Stock or other corporate events or transactions involving the
Company, the Committee is authorized to make appropriate adjustments to this
Award.


13.Adjustment of Actual Grant Amount. The Committee may, in its sole discretion,
adjust the Actual Earned Shares to reflect overall Company performance and
business and financial conditions.


14.Reimbursement of Certain Compensation Following Restatement. The Award
(including any shares of Common Stock received upon payout of the Award and any
amount received for the sale of such shares) is subject to the provisions of the
Plan and any applicable law (including the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Act, and implementing rules and regulations of the Securities and
Exchange Commission (the “SEC”) and the New York Stock Exchange (the “NYSE”)) or
Company policy (including the Executive Incentive Pay Clawback Policy as adopted
by the Committee on February 3, 2015 and as may be amended from time to time
consistent with and to conform to SEC and NYSE rules and regulations) requiring
reimbursement to the Company of certain incentive-based compensation following
an accounting restatement due to material non-compliance by the Company with any
financial reporting requirement or due to other events or conditions. For
purposes of the foregoing, you expressly and explicitly authorize the Company to
issue instructions, on your behalf, to any brokerage firm or third party
administrator engaged by the Company to hold your shares of Common Stock and
other amounts acquired under the Plan to re-convey, transfer, or otherwise
return such shares of Common Stock and/or other amounts to the Company.


15.Repatriation and Legal/Tax Compliance Requirements. If you are a resident of
or employed in a country other than the United States, you agree, as a condition
of the grant of the Performance Shares, to repatriate all payments attributable
to the shares of Common Stock and/or cash acquired under the Plan (including,
but not limited to, dividends and any proceeds derived from the sale of the
shares of Common Stock acquired pursuant to this Award) in accordance with local
foreign exchange rules and regulations in your country of residence (and country
of employment, if different). In addition, you agree to take any and all
actions, and consent to any and all actions taken by your Employer, the Company
or any of its Subsidiaries as may be required to allow your Employer, the
Company or any of its Subsidiaries to comply with local laws, rules and
regulations in your country of residence (and country of employment, if
different). Finally, you agree to take any and all actions that may be required
to comply with your personal legal and tax obligations under local laws, rules
and regulations in your country of residence (and country of employment, if
different).


If you are resident or employed in a country that is a member of the European
Union, the grant of the Performance Shares and this Award Notice is intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent that a court or tribunal of competent jurisdiction
determines that any provision of this Award Notice is invalid or unenforceable,
in whole or in part, under the Age Discrimination Rules, the Company, in its
sole discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.


16.No Guarantee of Employment. The grant of the Performance Shares shall not
create any employment relationship with the Company or any of its Subsidiaries.
Further, the grant of the Performance Shares shall not confer upon you any right
of continued employment with your Employer nor limit in any way the right of
your Employer to terminate your employment at any time.





--------------------------------------------------------------------------------





Exhibit 10.01
17.Discretionary Nature of Grant; No Vested Rights. You acknowledge and agree
that the Plan is discretionary in nature and may be amended, cancelled, or
terminated by the Company, in its sole discretion, at any time. The grant of the
Performance Shares under the Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of Awards or benefits in lieu of
Awards in the future. Future grants, if any, will be at the sole discretion of
the Company, including, but not limited to, the form and timing of any grant,
the number of shares of Common Stock subject to the grant, and the vesting
provisions. Any amendment, modification or termination of the Plan or the
Subplan shall not constitute a change or impairment of the terms and conditions
of your employment with your Employer.


18.Currency Fluctuation. Neither the Company nor any Affiliate shall be liable
for any foreign exchange rate fluctuation between the local currency of your
country of residence and the U.S. dollar that may affect the value of the
Performance Shares or of any amounts due to you pursuant to the settlement of
the Performance Shares or the subsequent sale of any shares of Common Stock
acquired upon settlement of the Performance Shares.


19.Termination Indemnities. Your participation in the Plan and Subplan is
voluntary. The value of the Performance Shares and any other awards granted
under the Plan and Subplan is an extraordinary item of compensation outside the
scope of your employment (and your employment contract, if any). Any grant under
the Plan or Subplan, including the grant of the Performance Shares, is not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, or retirement benefits or similar payments.


20.Data Privacy. The Company is located at 200 South Wilcox Drive, Kingsport,
Tennessee 37662, U.S.A. and grants Performance Shares under the Plan to
employees of the Company and its Affiliates and Subsidiaries in its sole
discretion. In conjunction with the Company’s grant of the Performance Shares
under the Plan and its ongoing administration of such awards, the Company is
providing the following information about its data collection, processing and
transfer practices (“Personal Data Activities”). In accepting the grant of the
Performance Shares, you expressly and explicitly consent to the Personal Data
Activities as described herein.


(a)Data Collection, Processing and Usage. The Company collects, processes and
uses your personal data, including your name, home address, email address, and
telephone number, date of birth, social insurance number or other identification
number, salary, citizenship, job title, any shares of Common Stock or
directorships held in the Company, and details of all Performance Shares or any
other equity compensation awards granted, canceled, exercised, vested, or
outstanding in your favor, which the Company receives from you or your Employer.
In granting the Performance Shares under the Plan, the Company will collect your
personal data for purposes of allocating shares of Common Stock and
implementing, administering and managing the Plan. The Company’s legal basis for
the collection, processing and usage of your personal data is your consent.


(b)Stock Plan Administration Service Provider. The Company transfers your
personal data to Fidelity Stock Plan Services LLC, an independent service
provider based in the United States, which assists the Company with the
implementation, administration and management of the Plan (the “Stock Plan
Administrator”). In the future, the Company may select a different Stock Plan
Administrator and share your personal data with another company that serves in a
similar manner. The Stock Plan Administrator will open an account for you to
receive and trade shares of Common Stock. You will be asked to agree on separate
terms and data processing practices with the Stock Plan Administrator, which is
a condition to your ability to participate in the Plan.


(c)International Data Transfers. The Company and the Stock Plan Administrator
are based in the United States. You should note that your country of residence
may have enacted data privacy laws that are different from the United States.
The Company’s legal basis for the transfer of your personal data to the United
States is your consent.


(d)Voluntariness and Consequences of Consent Denial or Withdrawal. Your
participation in the Plan and your grant of consent is purely voluntary. You may
deny or withdraw your consent at any time. If you do not consent, or if you
withdraw your consent, you may be unable to participate in the Plan. This would
not affect your existing employment or salary; instead, you merely may forfeit
the opportunities associated with the Plan.





--------------------------------------------------------------------------------





Exhibit 10.01
(e)Data Subjects Rights. You may have a number of rights under the data privacy
laws in your country of residence. For example, your rights may include the
right to (i) request access or copies of personal data the Company processes,
(ii) request rectification of incorrect data, (iii) request deletion of data,
(iv) place restrictions on processing, (v) lodge complaints with competent
authorities in your country of residence, and/or (vi) request a list with the
names and addresses of any potential recipients of your personal data. To
receive clarification regarding your rights or to exercise your rights, you
should contact your local HR manager or the Company’s Human Resources
Department.


21.Private Placement. If you are a resident and/or employed outside of the
United States, the grant of the Performance Shares is not intended to be a
public offering of securities in your country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local law), and the Performance Shares is not
subject to the supervision of the local securities authorities.


22.Insider Trading/Market Abuse Laws. By participating in the Plan, you agree to
comply with the Company’s policy on insider trading (to the extent that it is
applicable to you). You further acknowledge that, depending on your or your
broker’s country of residence or where the shares of Common Stock are listed,
you may be subject to insider trading restrictions and/or market abuse laws
which may affect your ability to accept, acquire, sell or otherwise dispose of
the shares of Common Stock, rights to shares of Common Stock (e.g., Performance
Shares) or rights linked to the value of shares of Common Stock, during such
times you are considered to have “inside information” regarding the Company (as
defined by the laws or regulations in your country of employment (and country of
residence, if different)). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders you place before you possess
inside information. Furthermore, you could be prohibited from (i) disclosing the
inside information to any third party (other than on a “need to know” basis) and
(ii) “tipping” third parties or causing them otherwise to buy or sell
securities. You understand that third parties include fellow employees. Any
restriction under these laws or regulations are separate from and in addition to
any restrictions that may be imposed under any applicable Company insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions and that you should therefore consult your personal
advisor on this matter.


23.Electronic Delivery. The Company, in its sole discretion, may decide to
deliver any documents related to the Performance Shares to you under the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.


24.English Language. If you are resident outside of the United States, you
acknowledge and agree that it is your express intent that the Award Notice, the
Plan, the Subplan and all other documents, notices and legal proceedings entered
into, given or instituted pursuant to the Performance Shares, be drawn up in
English. If you have received the Award Notice, the Plan or any other documents
related to the Performance Shares translated into a language other than English,
and if the meaning of the translated version is different from the English
version, the meaning of the English version shall control.


25.Addendum. Notwithstanding any provisions of the Award Notice to the contrary,
the Performance Shares shall be subject to any special terms and conditions for
your country of residence (and country of employment, if different), as set
forth in the applicable Addendum to the Award Notice. Further, if you transfer
residence and/or employment to another country reflected in an Addendum to the
Award Notice, the special terms and conditions for such country will apply to
you to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local law, rules and regulations or to facilitate the operation and
administration of the Performance Shares, the Plan, and the Subplan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate your transfer). Any applicable Addendum shall
constitute part of the Performance Shares Notice.


26.Additional Requirements. The Company reserves the right to impose other
requirements on the Performance Shares, any payment made pursuant to the
Performance Shares, and your participation in the Plan, to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local law, rules and regulations
or to facilitate the operation and administration of the Performance Shares and
the Plan. Such requirements may include (but are not limited to) requiring you
to sign any agreements or undertakings that may be necessary to accomplish the
foregoing.





--------------------------------------------------------------------------------





Exhibit 10.01
27.Governing Law. This Award Notice shall be construed, administered and
governed in all respects under and by the applicable laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation to the substantive law of another
jurisdiction.


28.Venue. In accepting the Performance Shares grant, you are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of the State
of Tennessee of the United States of America to resolve any and all issues that
may arise out of or relate to the Performance Shares and the Award Notice.


29.Binding Effect. This Award Notice shall be binding upon the Company and you
and its and your respective heirs, executors, administrators and successors.


30.Conflict. To the extent the terms of the Award Notice are inconsistent with
the Plan, the provisions of the Plan shall control and supersede any
inconsistent provision of the Award Notice.


31.Non-Negotiable Terms. The terms of the Award Notice are not negotiable, but
you may refuse to accept the Performance Shares by notifying the Company’s
executive officer responsible for Human Resources in writing; any such refusal
of acceptance will immediately cancel and forfeit the award.


*********************


[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------





Exhibit 10.01


EASTMAN CHEMICAL COMPANY
2017 OMNIBUS STOCK COMPENSATION PLAN


ADDENDUM TO AWARD NOTICE FOR GRANT OF PERFORMANCE SHARES


In addition to the terms of Eastman Chemical Company 2017 Omnibus Stock
Compensation Plan (the “Plan”), the 2020-2022 Performance Share Award Subplan
(the "Subplan"), and the Award Notice for the Grant of Performance Shares (the
“Award Notice”), the Performance Shares are subject to the following additional
terms and conditions as set forth in this addendum to the extent you reside
and/or are employed in one of the countries addressed herein (the “Addendum”).
All defined terms as contained in this Addendum shall have the same meaning as
set forth in the Plan, the Subplan, and the Award Notice. To the extent you
transfer residence and/or employment to another country, the special terms and
conditions for such country as reflected in this Addendum (if any) will apply to
you to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local laws, rules and regulations, or to facilitate the operation
and administration of the Performance Shares, the Plan, and the Subplan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate your transfer).





--------------------------------------------------------------------------------





Exhibit 10.01

European Union (“EU”) / European Economic Area (“EEA”)



1.    Data Privacy. If you reside and/or you are employed in the EU / EEA, the
following provision replaces Section 20 of the Award Notice:


The Company is located at 200 South Wilcox Drive, Kingsport, Tennessee 37662,
U.S.A. and grants Performance Shares under the Plan to employees of the Company
and its Affiliates and Subsidiaries in its sole discretion. You should review
the following information about the Company’s data processing practices.


(a)Data Collection, Processing and Usage. Pursuant to applicable data protection
laws, you are hereby notified that the Company collects, processes and uses
certain personally-identifiable information about you for the legitimate
interest of implementing, administering and managing the Plan and generally
administering equity awards; specifically, including your name, home address,
email address and telephone number, date of birth, social insurance number or
other identification number, salary, citizenship, job title, any shares of
Common Stock or directorships held in the Company, and details of all options or
any other awards granted, canceled, exercised, vested, or outstanding in your
favor, which the Company receives from you or your Employer. In granting the
Performance Shares under the Plan, the Company will collect your personal data
for purposes of allocating shares of Common Stock and implementing,
administering and managing the Plan. The Company’s collection, processing, use
and transfer of your personal data is necessary for the performance of the
Company’s contractual obligations under the Plan and pursuant to the Company’s
legitimate interest of managing and generally administering employee equity
awards. Your refusal to provide personal data would make it impossible for the
Company to perform its contractual obligations and may affect your ability to
participate in the Plan. As such, by participating in the Plan, you voluntarily
acknowledge the collection, processing and use of your personal data as
described herein.


(b)Stock Plan Administration Service Provider. The Company transfers participant
data to Fidelity Stock Plan Services LLC, an independent service provider based
in the United States, which assists the Company with the implementation,
administration and management of the Plan (the “Stock Plan Administrator”). In
the future, the Company may select a different Stock Plan Administrator and
share your data with another company that serves in a similar manner. The Stock
Plan Administrator will open an account for you to receive and trade shares of
Common Stock acquired under the Plan. You will be asked to agree on separate
terms and data processing practices with the Stock Plan Administrator, which is
a condition to your ability to participate in the Plan.


(c)International Data Transfers. The Company and the Stock Plan Administrator
are based in the United States. The Company can only meet its contractual
obligations to you if your personal data is transferred to the United States.
The Company’s legal basis for the transfer of your personal data to the United
States is to satisfy its contractual obligations to you and/or its use of the
standard data protection clauses adopted by the EU Commission.


(d)Data Retention. The Company will use your personal data only as long as is
necessary to implement, administer and manage your participation in the Plan or
as required to comply with legal or regulatory obligations, including under tax
and security laws. When the Company no longer needs your personal data, the
Company will remove it from its systems. If the Company keeps your data longer,
it would be to satisfy legal or regulatory obligations and the Company’s legal
basis would be for compliance with relevant laws or regulations.


(e)Data Subject Rights. You may have a number of rights under data privacy laws
in your country of residence. For example, your rights may include the right to
(i) request access or copies of personal data the Company processes, (ii)
request rectification of incorrect data, (iii) request deletion of data, (iv)
place restrictions on processing, (v) lodge complaints with competent
authorities in your country of residence, and/or (vi) request a list with the
names and addresses of any potential recipients of the Participant’s personal
data. To receive clarification regarding your rights or to exercise your rights,
you should contact your local HR manager or the Company’s Human Resources
Department.



--------------------------------------------------------------------------------





Exhibit 10.01

Brazil



    1.     Labor Law Acknowledgment. By accepting the Performance Shares, you
expressly acknowledge and agree that (i) the benefits provided under the Award
Notice and the Plan are the result of commercial transactions unrelated to your
employment; (ii) the Award Notice and the Plan are not part of the terms and
conditions of your employment; and (iii) the income from the Performance Shares,
if any, is not part of your remuneration from employment.


    2.    Compliance with Law. By accepting the Performance, you expressly
acknowledge and agree to comply with applicable Brazilian laws and to pay any
and all applicable taxes associated with the vesting of the Performance Shares,
the issuance and/or sale of shares of Common Stock acquired under the Plan or
the receipt of any dividends.





--------------------------------------------------------------------------------





Exhibit 10.01

China



The following provisions shall apply to the extent you are a local national of
the People's Republic of China ("PRC"):


1.    Termination of Employment. Except as otherwise required by the State
Administration of Foreign Exchange (the "SAFE") and notwithstanding any
provision in the Award Notice or the Plan to the contrary, upon a termination of
your employment with your Employer, the Company or any of its Subsidiaries by
reason of a Qualifying Termination (as defined below) or by reason of death or
disability, or for another approved reason as determined by the Committee (in
the case of the executive officers) or the executive officer responsible for
Human Resources (in the case of non-executive employees) prior to completion of
the Performance Period:


a.     If such termination occurs before the mid-point of the Performance
Period, you (or your legal representative, as applicable) shall become vested in
a number of Performance Shares equal to the Target Award; or


b.     If such termination occurs on or after the mid-point of the Performance
Period, you (or your legal representative, as applicable) shall become vested in
a number of Performance Shares equal to the Target Award multiplied by the
multiplier as set forth in Exhibit A of this Award Notice corresponding to the
Company's achievement of the most recent Performance Conditions available on the
date of termination, as determined by the Committee in its sole discretion.


2.    Immediate Sale of Shares. Notwithstanding anything in the Award Notice to
the contrary, all shares of Common Stock issued in connection with your
Performance Shares shall be immediately sold unless and until the Committee
determines otherwise. For purposes of the foregoing, the Company shall establish
procedures for effectuating the immediate sale of the shares of Common Stock
issued in connection with your Performance Shares (including procedures whereby
the Company may issue sales instructions on your behalf), and you hereby agree
to comply with such procedures and to take any and all actions as the Company
may determine, in its sole discretion, are necessary or advisable for purposes
of complying with PRC laws, rules and regulations.


    3.    Exchange Control Restrictions. You acknowledge and agree that you will
be required immediately to repatriate to the PRC the proceeds from the sale of
any shares of Common Stock acquired under the Plan, as well as any other cash
amounts attributable to the shares of Common Stock acquired under the Plan
(collectively, "Cash Proceeds"). Further, you acknowledge and agree that the
repatriation of the Cash Proceeds must be effected through a special bank
account established by your Employer, the Company or one of its Subsidiaries,
and you hereby consent and agree that the Cash Proceeds may be transferred to
such account by the Company on your behalf prior to being delivered to you. The
Cash Proceeds may be paid to you in U.S. dollars or local currency at the
Company’s discretion. If the Cash Proceeds are paid to you in U.S. dollars, you
understand that a U.S. dollar bank account must be established and maintained in
China so that the proceeds may be deposited into such account. If the Cash
Proceeds are paid to you in local currency, you acknowledge and agree that the
Company is under no obligation to secure any particular exchange conversion rate
and that the Company may face delays in converting the Cash Proceeds to local
currency due to exchange control restrictions. You agree to bear any currency
fluctuation risk between the time the shares of Common Stock are sold and the
Cash Proceeds are converted into local currency and distributed to you. You
further agree to comply with any other requirements that may be imposed by your
Employer, the Company and its Subsidiaries in the future in order to facilitate
compliance with exchange control requirements in the PRC.


    4.    Administration. Your Employer, the Company and its Subsidiaries shall
not be liable for any costs, fees, lost interest or dividends or other losses
you may incur or suffer resulting from the enforcement of the terms of this
Addendum or otherwise from the operation and enforcement of the terms of the
Plan, the Award Notice and the Option in accordance with PRC law including,
without limitation, any applicable SAFE rules, regulations and requirements.




BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
AWARD NOTICE, THE PLAN AND THIS ADDENDUM.



--------------------------------------------------------------------------------





Exhibit 10.01




__________________________________
Signature


__________________________________
Printed Name


_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO


Singapore (ECAP)
Compensation and Benefits / Regional HR Manager
9 North Buona Visa Drive
Singapore 138588


NO LATER THAN 90 DAYS FOLLOWING THE GRANT DATE.



--------------------------------------------------------------------------------





Exhibit 10.01

Estonia



1.    Performance Share Grant. The following provision shall replace Section 1
of the Award Notice in its entirety:


You have been granted the number of Performance Shares specified above as the
Target Award. Each Performance Share represents the right to receive a number of
shares of Company's $.01 par value Common Stock ("Common Stock") upon attainment
of specified performance conditions by the Company; provided, however, in the
case of any fractional shares, the number of shares of Common Stock issued will
be rounded down to the nearest whole number. Notwithstanding any terms and
conditions in the Award Notice or the Plan, you will have no right to receive a
cash payment in connection with the Performance Shares.


    2.    Settlement of Performance Shares. Notwithstanding any discretion
contained in Section 4 of the Award Notice or anything to the contrary in the
Award Notice or the Plan, the Performance Shares will only be settled in shares
of Common Stock and your Performance Shares may not be settled before the third
anniversary of the Grant Date.





--------------------------------------------------------------------------------





Exhibit 10.01

Finland



1.    Withholding of Tax-Related Items. Notwithstanding anything in Section 8 of
the Award Notice to the contrary, if you are a local national of Finland, any
Tax-Related Items shall be withheld only in cash from your regular salary/wages
or other amounts payable to you in cash or such other withholding methods as may
be permitted under the Plan and allowed under local law.



--------------------------------------------------------------------------------





Exhibit 10.01



France



1.    English Language. You acknowledge and agree that it is your express intent
that this Award Notice, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Performance
Shares, be drawn up in English. If you have received this Award Notice, the
Plan, the Subplan or any other documents related to the Performance Shares
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.


Langue anglaise. Vous reconnaissez et consentez que c'est votre intention
expresse que cet Accord, le Projet et tous les autres documents, les
notifications et l'événement légal est entré dans, compte tenu de ou institué
conformément à la Récompense de Award, est formulé dans l'anglais. Si vous avez
reçu cet Accord, le Projet ou aucuns autres documents liés a relaté à la
Récompense de Award traduite dans une langue autrement que l'anglais, et si le
sens de la version traduite est différent de la version anglaise, la version
anglaise contrôlera.
    
    BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF
THE AWARD NOTICE, THE PLAN AND THIS ADDENDUM.




__________________________________
Signature
__________________________________
Printed Name
_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO




Eastman Chemical B.V.
HR-Compensation and Benefits
Rotterdam, Netherlands


NO LATER THAN 90 DAYS FOLLOWING THE GRANT DATE.







--------------------------------------------------------------------------------





Exhibit 10.01

Hong Kong



1.    Securities Law Notification. WARNING: The Award Notice, this Addendum, the
Plan and all other materials pertaining to the Performance Shares have not been
reviewed by any regulatory authority in Hong Kong. You are advised to exercise
caution in relation to the offer. If you have any doubts about any of the
contents of the materials pertaining to the Performance Shares, you should
obtain independent professional advice.


2.    Wages. The Performance Shares and shares of Common Stock underlying the
Performance Shares do not form part of your wages for purposes of calculating
any statutory or contractual payments under Hong Kong law.


3.    Nature of the Plan. The Company specifically intends that the Plan will
not be treated as an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”). To the extent a court,
tribunal or legal/regulatory body in Hong Kong determines that the Plan
constitutes an occupational retirement scheme for purposes of ORSO, the grant of
the Performance Shares shall be null and void.







--------------------------------------------------------------------------------





Exhibit 10.01



Malaysia



1.    Consent to Collection, Processing and Transfer of Personal Data. This
provision replaces Section 20 of the Award Notice in its entirety:

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data, as described in
this Addendum and any other Performance Share grant materials by and among, as
applicable, the Company and Affiliates and Subsidiaries for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
You understand that the Company and Affiliates and Subsidiaries may hold certain
personal information about you, including, but not limited to, your name, home
address, telephone number, email address and date of birth, social insurance,
passport or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Performance Shares
or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”). The Data is supplied
by the Company and also by you through information collected in connection with
the Award Notice and the Plan.
You understand that Data will be transferred to the current stock plan service
providers or a stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, the stock plan service provider and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan, including any transfer of such Data as may be required to a broker, escrow
agent or other third party with whom the Shares received upon vesting of the
Performance Shares may be deposited. You understand that Data will be

Anda dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi anda seperti yang diterangkan dalam Lampiran ini dan apa-apa bahan
Performance Share yang lain oleh dan di antara, seperti yang berkenaan, Syarikat
dan Ahli Gabungan dan Anuk untuk tujuan eksklusif bagi melaksanakan, mentadbir
dan menguruskan penyertaan anda di dalam Pelan.
Anda memahami bahawa Syarikat Ahli Gabungan dan Anuk mungkin memegang maklumat
peribadi tertentu tentang anda, termasuk, tetapi tidak terhad kepada, nama anda,
alamat rumah dan nombor telefon, alamat emel, tarikh lahir, insurans sosial,
nombor pasport atau pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa
Syer atau jawatan pengarah yang dipegang dalam Syarikat, butir-butir semua
Performance Shares, atau apa-apa hak lain atas Syer yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum
dijelaskan bagi faedahanda, untuk tujuan eksklusif bagi melaksanakan, mentadbir
dan menguruskan Pelan tersebut ("Data"). Data tersebut dibekalkan oleh Syarikat
dan juga oleh anda berkenaan dengan Notis Award dan Pelan.
Anda memahami bahawa Data ini akan dipindahkan kepada pembekal perkhidmatan
pelan saham semasa atau pembekal perkhidmatan pelan saham yang mungkin dipilih
oleh Syarikat pada masa depan, yang membantu Syarikat dengan pelaksanaan,
pentadbiran dan pengurusan Pelan. Anda memahami bahawa penerima-penerima Data
mungkin berada di Amerika Syarikat atau mana-mana tempat lain, dan bahawa negara
penerima-penerima (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang
privasi data dan perlindungan yang berbeza daripada negara anda. Anda memahami
bahawa sekiranya anda menetap di luar Amerika Syarikat, anda boleh meminta satu
senarai yang mengandungi nama-nama dan alamat-alamat penerima-penerima Data yang
berpotensi dengan menghubungi wakil sumber manusia tempatan anda di. Anda
memberi kuasa kepada Syarikat, pembekal perkhidmatan pelan saham dan mana-mana
penerima-penerima kemungkinan lain yang mungkin akan membantu Syarikat (pada
masa sekarang atau pada masa depan) dengan melaksanakan, mentadbir dan
menguruskan Pelan untuk menerima, memiliki, menggunakan, mengekalkan dan
memindahkan






--------------------------------------------------------------------------------





Exhibit 10.01

held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data,
limit the processing of Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consent
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Company will not be adversely affected; the only adverse consequence of refusing
or withdrawing your consent is that the Company may not be able to grant you
Performance Shares or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
Data, dalam bentuk elektronik atau lain-lain, bagi tujuan melaksanakan,
mentadbir dan menguruskan penyertaan anda di dalam Pelan, termasuk segala
pemindahan Data tersebut sebagaimana yang dikehendaki kepada broker, egen eskrow
atau pihak ketiga dengan siapa Saham diterima semasa peletakhakan Performance
Shares mungkin didepositkan. Anda memahami bahawa Data hanya akan disimpan
selagi ia adalah diperlukan untuk melaksanakan, mentadbir, dan menguruskan
penyertaan anda dalam Pelan. Anda memahami bahawa sekiranya anda menetap di luar
Amerika Syarikat, anda boleh, pada bila-bila masa, melihat Data, meminta
maklumat tambahan mengenai penyimpanan dan pemprosesan Data, meminta bahawa
pindaan-pindaan dilaksanakan ke atas Data, mengehadkan pemprosesan Data atau
menolak atau menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa
kos, dengan menghubungi secara bertulis wakil sumber manusia tempatan.
Selanjutnya, anda memahami bahawa anda memberikan persetujuan di sini secara
sukarela semata-mata. Sekiranya anda tidak bersetuju, atau sekiranya anda
kemudian membatalkan persetujuan anda, status pekerjaan atau perkhidmatan dan
kerjaya anda dengan Syarikat tidak akan terjejas; satu-satunya akibat buruk
sekiranya anda tidak bersetuju atau menarik balik persetujuan andaadalah bahawa
Syarikat tidak akan dapat memberikan Perforamance Shares kepada anda atau
anugerah ekuiti lain atau mentadbir atau mengekalkan anugerah-anugerah tersebut.
Oleh itu, anda memahami bahawa keengganan atau penarikan balik persetujuan anda
boleh menjejaskan keupayaan anda untuk mengambil bahagian dalam Pelan. Untuk
maklumat lebih lanjut mengenai akibat-akibat keengganan anda untuk memberikan
keizinan atau penarikan balik keizinan, anda memahami bahawa anda boleh
menghubungi wakil sumber manusia tempatan.











--------------------------------------------------------------------------------





Exhibit 10.01
BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
AWARD NOTICE, THE PLAN AND THIS ADDENDUM.


__________________________________
Signature
__________________________________
Printed Name


____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO


Singapore (ECAP)
Compensation and Benefits / Regional HR Manager
9 North Buona Visa Drive
Singapore 138588


NO LATER THAN 90 DAYS FOLLOWING THE GRANT DATE.







--------------------------------------------------------------------------------





Exhibit 10.01

Mexico



    1.    Commercial Relationship. You expressly recognize that your
participation in the Plan, and the Company’s grant of the Performance Shares
does not constitute an employment relationship between you and the Company. The
Company has granted you the Performance Shares as a consequence of the
commercial relationship between the Company and the Company’s Subsidiary in
Mexico that employs you (i.e., your Employer), and the Company’s Subsidiary in
Mexico is your sole employer. Based on the foregoing, you expressly recognize
that (a) the Plan, the Subplan, and the benefits you may derive from your
participation in the Plan does not establish any rights between you and your
Employer, (b) the Plan, the Subplan, and the benefits you may derive from your
participation in the Plan are not part of the employment conditions and/or
benefits provided by your Employer, and (c) any modifications or amendments of
the Plan or the Subplan by the Company, or a termination of the Plan or Subplan
by the Company, shall not constitute a change or impairment of the terms and
conditions of your employment with your Employer.


    2.    Extraordinary Item of Compensation. You expressly recognize and
acknowledge that your participation in the Plan is a result of the discretionary
and unilateral decision of the Company, as well as your free and voluntary
decision to participate in the Plan in accord with the terms and conditions of
the Plan, the Award Notice and this Addendum. As such, you acknowledge and agree
that the Company may, in its sole discretion, amend and/or discontinue your
participation in the Plan at any time and without any liability. The value of
the Performance Shares is an extraordinary item of compensation outside the
scope of your employment contract, if any. The Performance Shares are not part
of your regular or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of any Affiliate or Subsidiary.
BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
AWARD NOTICE, THE PLAN AND THIS ADDENDUM.


__________________________________
Signature


__________________________________
Printed Name


_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO




HR Manager
Santo Toribio - MEXICO


NO LATER THAN 90 DAYS FOLLOWING THE GRANT DATE.





--------------------------------------------------------------------------------





Exhibit 10.01

Netherlands



1.    Waiver of Termination Rights. In consideration of the grant of your Award,
you agree that you waive any and all rights to compensation or damages as a
result of any termination of employment for any reason whatsoever, insofar as
those rights result or may result from (a) the loss or diminution in value of
such rights or entitlements under the Plan or the Subplan, or (b) you cease to
have rights under, or ceasing to be entitled to any awards under the Plan or
Subplan as a result of such termination.





--------------------------------------------------------------------------------





Exhibit 10.01

Singapore



    1.    Qualifying Person Exemption. The following provision shall supplement
Section 21 of the Award Notice:


The grant of the Performance Shares under the Plan is being made pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan or the Subplan have not
been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and are not regulated by any financial supervisory
authority pursuant to any legislation in Singapore. You should note that, as a
result, the Performance Shares are subject to section 257 of the SFA
and accordingly, you will be unable to make (a) any subsequent sale of any
shares of Common Stock pursuant to the Performance Shares in Singapore or (b)
any offer of sale of any shares of Common Stock acquired as a result of the
Performance Shares in Singapore, unless such sale or offer is made pursuant to
the exemptions under Part XIII Division (1) Subdivision (4) (other than section
280) of the SFA (Chapter 289, 2006 Ed.).



--------------------------------------------------------------------------------





Exhibit 10.01

South Korea



1.    Consent to Collection, Processing and Transfer of Personal Data. The
following provision shall replace Section 20 of the Award Notice in its
entirety:


Pursuant to applicable personal data protection laws, the Company hereby
notifies you of the following in relation to your personal data and the
collection, processing and transfer of such data in relation to the Company’s
grant of Performance Shares and your participation in the Plan. The collection,
processing and transfer of your personal data is necessary for the Company’s
administration of the Plan and your participation in the Plan, and although you
have the right to deny or object to the collection, processing and transfer of
personal data, your denial and/or objection to the collection, processing and
transfer of personal data may affect your participation in the Plan. As such,
you voluntarily acknowledge and consent (where required under applicable law) to
the collection, use, processing and transfer of personal data as described
herein. The Company shall retain and use your personal data until the purpose of
the collection and use of your personal data is accomplished and shall promptly
destroy your personal data thereafter.


The Company holds certain personal information about you, including your name,
home address, email address and telephone number, date of birth, social security
number (resident registration number) or other employee identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Performance Shares, options or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in your favor, for
the purpose of managing and administering the Plan (the “Data”). The Data may be
provided by you or collected, where lawful, from third parties, and the Company
will process the Data for the exclusive purpose of implementing, administering
and managing your participation in the Plan. The Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence (and country of employment, if
different). Data processing operations will be performed minimizing the use of
personal and identification data when such operations are unnecessary for the
processing purposes sought. The Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for your
participation in the Plan.


The Company will transfer the Data internally as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and the Company may further transfer the Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. The
third party recipients of the Data may be any Affiliates or Subsidiaries of the
Company and / or Fidelity Stock Plan Services, LLC ("Fidelity") or any successor
or any other third party that the Company or Fidelity (or its successor) may
engage to assist with the implementation, administration and management of the
Plan from time to time. These recipients may be located in the European Economic
Area, or elsewhere throughout the world, such as the United States. You hereby
authorize (where required under applicable law) them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of Common
Stock on your behalf to a broker or other third party with whom you may elect to
deposit any shares of Common Stock acquired pursuant to the Plan. Such third
parties to which the Company will transfer your personal data shall retain and
use your personal data until the purpose of the collection and use of your
personal data is accomplished and shall promptly destroy your personal data
thereafter.


The Company and any third party recipient of the Data will use, process and
store the Data only to the extent they are necessary for the purposes described
above.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, (d) to oppose, for legal reasons, the
collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
your participation in the Plan, and (e) withdraw your consent to the collection,
processing or transfer of Data as provided hereunder (in which case, your
Performance Shares will be null and void). You may seek to exercise these rights
by contacting your local Human Resources manager or the Company’s Human
Resources Department.



--------------------------------------------------------------------------------





Exhibit 10.01
BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
AWARD NOTICE, THE PLAN AND THIS ADDENDUM. SPECIFICALLY, YOU AGREE TO THE:
1)COLLECTION AND USE OF YOUR PERSONAL DATA.


2)PROVISION OF YOUR PERSONAL DATA TO A THIRD PART AND TRANSFER OF YOUR PERSONAL
DATA OVERSEAS.


3)PROCESSING OF YOUR UNIQUE IDENTIFYING INFORMATION (RESIDENT REGISTRATION
NUMBER).




__________________________________
Signature


__________________________________
Printed Name


_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO


Singapore (ECAP)
Compensation and Benefits / Regional HR Manager
9 North Buona Visa Drive
Singapore 138588


NO LATER THAN 90 DAYS FOLLOWING THE GRANT DATE.





--------------------------------------------------------------------------------





Exhibit 10.01

Spain



1. Securities Law Notice. The Performance Shares and the shares of Common Stock
described in the Award Notice do not qualify under Spanish regulation as
securities. No "offer of securities to the public," as defined under Spanish
law, has taken place or will take place in the Spanish territory. The Award
Notice has not been nor will it be registered with the Comisión Nacional del
Mercado de Valores, and does not constitute a public offering prospectus.
2. Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. By
accepting the Performance Shares, you hereby consent to participation in the
Plan and acknowledge receipt of a copy of the Plan.
You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted the Performance Shares under the Plan to individuals who may
be employees of the Company or its Affiliates throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Affiliates on an ongoing basis. Consequently, you understand that the
Performance Shares are granted on the assumption and condition that the
Performance Shares and the shares of Common Stock acquired upon settlement of
the Performance Shares shall not become a part of any employment contract
(either with the Company or any of its Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, you understand that this grant would
not be made but for the assumptions and conditions referenced above; thus, you
acknowledge and freely accept that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason the
Performance Shares shall be null and void.
You understand and agree that, as a condition of the Performance Shares, unless
otherwise provided in the Award Notice, any unvested Performance Shares as of
the date you cease active employment will be forfeited without entitlement to
the underlying shares of Common Stock or to any amount of indemnification in the
event of termination of your employment. You acknowledge that you have read and
specifically accept the conditions referred to in the Award Notice regarding the
impact of a termination of employment on the Performance Shares.
3.    Termination for Cause. Notwithstanding anything to the contrary in the
Plan or the Award Notice, “Cause” shall be defined as set forth in the Plan,
regardless of whether the termination is considered a fair termination (i.e.,
“despido procedente”) under Spanish legislation.
BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE TERMS AND
CONDITIONS OF THE PLAN, YOUR AWARD NOTICE AND THIS ADDENDUM.


________________________
Signature


__________________________________
Printed Name


_____________________
Date
IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO


Eastman Chemical B.V.
HR-Compensation and Benefits
Rotterdam, Netherlands


NO LATER THAN 90 DAYS FOLLOWING THE GRANT DATE.



--------------------------------------------------------------------------------





Exhibit 10.01

Switzerland



1. Securities Law Notification. The grant of the Performance Shares is not
considered a public offering in Switzerland; therefore, it is not subject to
registration in Switzerland. Neither this document nor any other materials
relating to the Performance Shares constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the Performance Shares
may be publicly distributed nor otherwise made publicly available in
Switzerland. Neither this document nor any other offering or marketing materials
relating to the Performance Shares have been or will be filed with, or approved
or supervised by, any Swiss regulatory authority (in particular, the Swiss
Financial Market Supervisory Authority (FINMA)).





--------------------------------------------------------------------------------





Exhibit 10.01

United Kingdom



    1.    Income Tax and Social Insurance Contribution Withholding. The
following provision shall supplement Section 8 of the Award Notice:


Without limitation to Section 8 of the Award Notice, you expressly agree that
you are liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items as and when requested by the Company, the Employer or Her
Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any other
relevant authority). You also expressly agree to indemnify and keep indemnified
the Company and the Employer against any Tax-Related Items that they are
required to pay or withhold or have paid or will pay to HMRC (or any tax
authority or any other relevant authority) on your behalf.
    2.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from your ceasing to have rights under or to be entitled to the
Performance Shares, whether or not as a result of your own termination of
employment (whether the termination is breach of contract or otherwise) or from
the loss or diminution in value of the Performance Shares. Upon the grant of the
Performance Shares, you shall be deemed irrevocably to have waived any such
entitlement.


*    *    *    *    *



--------------------------------------------------------------------------------





Exhibit 10.01
EXHIBIT A


2020-2022 Performance Share Award Payout Performance Measures Multiplier Table



Return on Invested Capital (ROIC) % PerformanceEastman TSR Relative to
Comparison Group rTSR
> 6.51 to 7.50
7.51 to 8.508.51 to 9.509.51 to 10.5010.51 to 11.50>11.51
5th quintile
0.00.00.00.20.30.4
4th quintile
0.00.20.40.60.80.9
3rd quintile <50%
0.40.60.81.01.21.4
3rd quintile > 50%
0.60.81.01.31.51.7
2nd quintile
1.01.21.41.71.92.1
1st quintile
1.01.82.02.32.42.5








